DETAILED ACTION
Claims 1-18 were subjected to restriction requirement mailed on 02/28/2022.
Applicants filed a response, and elected Group I and species (a-iv), which include claims 1-2 and 6-9, and withdrew claims 3-5 and 10-18, with traverse on 04/28/2022.
Claims 1-18 are pending, and claims 3-5 and 10-18 are withdrawn after consideration.
Claims 1-2 and 6-9 are rejected.

Examiner’s Note
In the response to Election/Restriction received on 04/28/2022, Applicants state that “Please withdraw claims 10-18” (page 8). It is noted that the claims to be withdrawn are 3-5 and 10-18, in consideration of both the elected Group and species. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and species (a-iv) in the reply filed on 04/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims are 3-5 and 10-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/CN2018/113233, filed 10/31/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (CN201810224440.3, filed 03/19/2018) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 14, recites a phrase “the surface”. To ensure proper antecedent basis and clarity, it is suggested to amend the phrase to “the nanoporous surface”.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12 and 14; claim 8, lines 3 and 5, recite a phrase “transition metal ions”, which lacks antecedent basis. It is unclear that if the phrase refers to ions of the transition metal recited in lines 10-11 of claim 1, or ions of a different transition metal. The examiner interprets that the phrases refers to ions of the transition metal recited in lines 10-11 of claim 1. If the interpretation is accurate, it is suggested to amend the phrase to “ions of the transition metal”.
Regarding dependent claims 2 and 6-9, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., Bacteria cellulose nanofibers supported palladium(0) nanocomposite and its catalysis evaluation in Heck reaction, Ind. Eng. Chem. Res., 2012, 51, 5743-5748 (Zhou), in view of Alamdari et al., Immobilized Pd(0) nanoparticles on phosphine-functionalized graphene as a highly active catalyst for Heck, Suzuki and N-acrylation reaction, New J. Chem., 2016, 40, 1287 (Alamdari) and Chen et al., Bacterial cellulose supported gold nanoparticles with excellent catalytic properties, ACS Appl. Mater. Interfaces, 2015, 7, 21717-21726 (Chen) and Miura et al., In situ synthesis of gold nanoparticles on zinc oxides preloaded into a cellulosic paper matrix for catalytic applications, BioResources, 2011, 6, 4990-5000 (Miura).
Regarding claims 1, 7 and 9, Zhou discloses bacteria cellulose nanofibers supported palladium nanocomposites (Zhou, Abstract); in preparation of bacteria cellulose supported Pd catalyst, to a suspension of freshly prepared wet bacteria cellulose nanofibers in water was added PdCl2 (PdCl2 reads upon an inorganic salt of the transition metal, and Pd2+ would necessarily adsorb onto the surface of the bacterial cellulose nanofibers till saturation; and the bacterial cellulose nanofibers would necessarily have a nanoporous surface) to the reaction mixture was then added a solution of potassium borohydride (i.e., a reducing agent), after stirring the mixture solution, the reaction mixture was centrifuged to obtain the crude product; further water washing and centrifuging processes afforded Pd(0)/ bacteria cellulose catalyst as black composite (reading upon reducing the transition metal ions adsorbed on the surface of the bacterial cellulose in the step (2) in situ to obtain bacterial cellulose embedded with transition metal nanoparticles) (Zhou, right column 2nd paragraph).

Furthermore, while Zhou discloses a different order of process steps from the presently claimed of preparing an aqueous solution preparing an aqueous solution of an inorganic salt of a transition metal, adding the aqueous solution into the bacteria cellulose, and separating and washing with water prior reducing, however, in general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.

Zhou does not explicitly disclose (a) a method for preparing a catalytic test paper by compositing metal particle-embedded bacterial cellulose with plant fibers; (b) the method comprises chemically bonding a nitrogen-containing or phosphorus-containing organic small molecule compound with hydroxyl groups in a structure of bacterial cellulose to obtain a functionalized bacterial cellulose having a nitrogen or phosphorus-containing group; (c) and mixing a plant fiber pulp with the bacterial cellulose embedded with the transition metal nanoparticles prepared in the step (3), then uniformly dispersing the mixed pulp, manufacturing the mixed pulp into a paper, and then drying the paper to an equilibrium weight to obtain the catalytic test paper.

With respect to the difference (b), Alamdari teaches Pd nanoparticles immobilized on phosphine functionalized graphene towards synthesis of a reusable Pd catalyst (Alamdari, page 1288, left column, 2nd paragraph). Alamdari specifically teaches for the synthesis of immobilized Pd nanoparticles on phosphine-functionalized graphene is shown in Scheme 1 (Alamdari, page 1288, Scheme 1), which shows chemically bonding a phosphine group (i.e., a phosphorus-containing organic small molecule) compound with hydroxy groups (i.e., -OH) on the surface of graphene sheets.
As Alamdari expressly teaches, the phosphine group on the surface of the graphene can coordinate with Pd species, resulting in the efficient stabilization of them on the graphene surface (Alamdari, page 1288, right column, 1st paragraph).

Furthermore, Chen teaches bacteria cellulose loaded with gold nanoparticles (Chen, page 21718, left column, 3rd paragraph) and Chen specifically teaches that bacterial cellulose surface also comprises hydroxy groups (i.e., -OH) (Chen, page 21718, Scheme 1).

Both Alamdari and Chen are analogous art as Alamdari is drawn to Pd nanoparticles on a support as a catalyst, and Chen is drawn to bacteria cellulose loaded with gold nanoparticles.

In light of the motivation of forming a phosphine group on a support for Pd nanoparticles as taught by Alamdari, it therefore would have been obvious to a person of ordinary skill in the art to chemically bond a phosphine group (i.e., a phosphorus-containing organic small molecule) with hydroxyl groups in a structure of the bacterial cellulose of Zhou, to obtain a functionalized bacterial cellulose having a  phosphine group (i.e., phosphorus-containing group), as taught by Alamdari and Chen, in order to achieve efficient stabilization of Pd nanoparticles, and thereby arrive at the claimed limitation.

With respect to the difference (a) and (c), Miura teaches a facile method for the preparation of cellulosic catalyst paper (Miura, Abstract). Miura specifically teaches ZnO whisker-preloaded paper was prepared using a paper-making technique as follows: pulp (i.e., a commercial bleached hardwood kraft pulp, which is a plant fiber pulp) and ZnO were suspended in water and mixed, the wet web was pressed, followed by drying in an oven (Miura, page 4992, 2nd paragraph)
As Miura expressly teaches, paper-like catalysts are not only practically convenient, but they also offer excellent catalytic activities in a number of gaseous and liquid phase reactions (Miura, page 4991, 3rd paragraph).
Miura is analogous art as Miura is drawn to a cellulosic catalyst paper.
In light of the motivation of paper-like catalyst as taught by Miura, it therefore would have been obvious to a person of ordinary skill in the art to prepare the bacteria cellulose nanofibers supported palladium nanocomposites of Zhou in view of Alamdari and Chen, into paper-like using a paper-making technique as follows: suspending pulp (e.g., a commercial bleached hardwood kraft pulp, which is a plant fiber pulp) and the bacteria cellulose nanofibers supported palladium nanocomposites in water and mixing (i.e., uniformly dispersing the mixed pulp), manufacturing the mixed pulp into a paper, and then drying the paper (i.e., to an equilibrium weight to obtain the catalyst test paper), in order to provide a catalyst that is practically convenient but also offering excellent catalytic activities, and thereby arrive at the claimed invention.
 
Regarding claim 2, as applied to claim 1, Zhou in view of Alamdari, Chen and Miura teaches chlorodiphenyl phoshine for phosphine-functionalization (Alamdari, page 1288, left column, bottom paragraph).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Alamdari, Chen and Miura as applied to claim 1 above, and further in view of IARC monographs on the evaluation of carcinogenic risks to humans, 2000 (IARC).
Regarding claim 6, as applied to claim 1, Zhou in view of Alamdari, Chen and Miura further teach chlorodiphenyl phoshine for phosphine-functionalization (Alamdari, page 1288, left column, bottom paragraph) and the use of dichloromethane (i.e., as a solvent) (Alamdari, page 1295, left column, 3rd paragraph).
Zhou in view of Alamdari, Chen and Miura do not explicitly disclose that pyridine is used as a solvent. 
With respect to the difference, IARC teaches pyridine is widely used as a solvent in organic chemistry and in industrial practice (IARC, page 505, 1st paragraph).
As IARC expressly teaches, pyridine is an effective, basic solvent that is relatively unreactive (IARC, page 505, bottom paragraph).
IARC is analogous art as IARC is drawn to pyridine.
In light of the motivation of using pyridine as a solvent as taught IRAC, it therefore would have been obvious to use pyridine as the solvent in the method of Zhou in view of Alamdari, Chen and Miura for phosphine-functionalization, in order to select a solvent that is effective and widely used, and thereby arrive as the claimed invention.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Alamdari, Chen and Miura as applied to claim 1 above, and further in view of He et al., Facile in situ synthesis of noble metal nanoparticles in porous cellulose fibers, Chem. Mater., 2003, 15, 44010-4406 (He).
Regarding claim 8, as applied to claim 1, Zhou in view of Alamdari, Chen and Miura further teach a solution of potassium borohydride (i.e., a reducing agent) (Zhou, page 5743, right column, 2nd paragraph).
Zhou in view of Alamdari, Chen and Miura do not explicitly disclose to soak the bacterial cellulose adsorbed with the transition metal ions in a solution of a sodium borohydride, sodium cyanoborohydride or hydroxylamine hydrochloride reducing agent.
Potassium borohydride has very close structural similarities and similar utilities with sodium borohydride. It therefore would have been obvious to a person of ordinary skill in the art to use sodium borohydride, instead of potassium borohydride, in the method of Zhou in view of Alamdari, Chen and Miura. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP, 2144.09 I).

Alternatively, with respect to the difference, He teaches in situ synthesis of noble metal (Ag, Au, Pt, Pd) nanoparticles in porous cellulose fibers (He, Abstract). He specifically teaches the use of NaBH4 (i.e., sodium borohydride) to reduce noble metal ions (e.g., Pd) (page 4402, left column, Experimental Section, 1st and 2nd paragraphs)
He is analogous art as He is drawn to in situ synthesis of noble metal (Ag, Au, Pt, Pd) nanoparticles in porous cellulose fibers
In light of the disclosure of He of using NaBH4 to reduce noble metal ions (e.g., Pd), it therefore would have been obvious for a person of ordinary skill in the art to use NaBH4 to reduce noble Pd ions, with reasonable expectation of success, and thereby arrive at the claimed invention. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732